Citation Nr: 1231870	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD), to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to December 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2009, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence during the hearing and after the hearing.  He supplied a waiver of initial agency of original jurisdiction (AOJ) consideration for some, but not all, of this evidence.  

In light of the evidence of record and the Veteran's contentions, the claim for entitlement to service connection for nerves as a result of exposure to herbicides has been recharacterized as a claim for a psychiatric disability as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder as including any mental disability that may reasonably be encompassed by the record.)

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  

The Veteran testified that while working on a tracked vehicle in Vietnam around November 1967 his unit was subjected to a mortar attack and he jumped off the vehicle into a trench and fell on his tailbone injuring his back.  Board Hearing Tr. at 3.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

The Veteran's service treatment records (STRs) reflect that he sprained his knee during a mortar attack in November 1967.  Accordingly, the Board finds that the Veteran engaged in combat with the enemy during his service and that the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  The Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  

	I.  Examinations

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

A.  Lumbar Spine Disability

The Veteran asserts that he injured his back when he jumped off of a tracked vehicle and landed on his tailbone during a mortar attack in November 1967.  

STRs document treatment after a mortar attack on November 11, 1967, although the only complaint noted was a sprained knee.  An undated STR indicates that the Veteran did complain of back pain sometime in the period from November 16, 1967 and February 23, 1968.  The entry indicates that the Veteran had sharp lower back pain that was persistent and he was unable to rest at night.  The history of the lower back pain was unknown.  He was given light duty for two days.  A February 23, 1968 treatment note indicates that the Veteran still had back pain at that time and was unable to rest.  There are no other entries detailing complaints of low back pain.  Evaluation of the spine in July 1969 was reportedly normal.  In connection with this examination, the Veteran reported having no back trouble of any kind.  Although the Veteran did not separate from service until December 1969, at that time he signed a statement indicating that there had been no change in his medical condition since the July 1969 examination.  

A magnetic resonance imaging (MRI) of the lumbar spine from November 2002 showed some moderate spinal stenosis secondary to facet hypertrophy and disc bulges but no significant disc herniations or nerve root compression.  That same month, the Veteran was diagnosed with myofascial pain syndrome over the left iliac crest with some spinal stenosis.  

A private treatment record from January 2008 noted the Veteran's complaint of episodic back pain for many years.  He reported having a back surgery in 1990.  The assessment was low back pain, lumbar spinal stenosis, lumbar radiculopathy, lumbar spondylosis with facet arthropathy, and degenerative disc disease in the lumbar area.  He had two back surgeries performed in May 2008.  

In August 2009, one of the Veteran's private physicians noted that he examined the Veteran and reviewed his claims file.  The physician stated that he had treated the Veteran for 24 years and back pain had been a persistent complaint.  The current diagnosis was lumbosacral disc disease.  According to the physician, the Veteran clearly and unmistakably had a back condition prior to entry into service, but the condition was not proven free from aggravation by military service.  In the physician's opinion, the back condition was likely worsened beyond natural progression by military service.  

The Board acknowledges that there is evidence of a history of a pre-service back injury; however, because the Veteran's April 1966 examination report shows that the Veteran's spine was normal upon physical examination, the Board finds that the presumption of soundness attaches in this case.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this case, the only evidence of a pre-service back disability is the Veteran's reported history.  There are no medical records or other documents to show clearly and unmistakably that the Veteran's back disability existed prior to service.  As such, the Board finds that the presumption of soundness has not been rebutted.  As the Veteran was sound upon entry into service with respect to his spine, the question before the Board is whether the Veteran's current lumbar spine disability is related to his period of active duty service.

The Veteran reports back pain beginning in service after a fall and STRs reflect at least two complaints of back pain.  He has currently diagnosed back disorders.  In addition, he has provided lay statements indicating that his back pain began during service and the Board has found these lay statements to be competent and credible.  Therefore, a medical opinion is needed.  See McLendon, 20 Vet. App. at 81.  
Although a private physician provided an etiology opinion in August 2009, this opinion is not probative as it is based on the incorrect assumption that the Veteran's spine disability pre-existed service.  Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

B.  Psychiatric Disability

The Veteran testified that he currently experiences panic attacks.  Board Hearing Tr. at 7.  STRs reflect that in October 1967, the Veteran reported that he could not take working in his maintenance unit anymore and that he was nervous.  The practitioner noted that after a long talk with the Veteran, he showed no signs of being nervous.  During his July 1969 separation examination, psychiatric evaluation was reported normal.  In connection with the examination, the Veteran reported having nervous trouble which he described as pretty bad.  The physician's summary noted a mild nervous problem.  Again, the Veteran indicated that there was no change in his medical condition between his July 1969 examination and his separation from service.  

Private treatment records show Xanax prescribed as early as January 2004 and an impression of anxiety in April 2006.  Depression, depressive disorder, and anxiety were all noted during VA treatment in September 2009.  

In August 2009, one of the Veteran's private physicians noted that he had been treating the Veteran for anxiety and depression for several years.  According to the physician, there was a panic disorder that as likely as not came from battle-related stress.  

The Veteran has in-service complaints of nervousness and current complaints of anxiety and depression.  He has provided competent and credible lay statements indicating that his nervousness and anxiety began during service.  As such, a medical opinion is needed.  See McLendon, 20 Vet. App. at 81.  Although a private physician provided an etiology opinion in August 2009, this opinion is not adequate for VA purposes as it does not include a rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

	II. Records Development 

During the Veteran's hearing, he testified that he had applied for disability benefits from the Social Security Administration (SSA).  Board Hearing Tr. at 12.  The documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  These records should be obtained on remand.  

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In a July 2011 statement, the Veteran reported that he recently underwent another back surgery.  These records may be relevant to the claim for service connection for a lumbar spine disability and should be obtained with the Veteran's assistance.  In addition, in March 2008, the Veteran submitted authorization for VA to obtain a January 2008 MRI and back X-rays from Dr. J.Y.  It does not appear that these records were ever requested by VA.  On remand, the Veteran should be asked to provide updated authorization for VA to obtain the above records, and any relevant, outstanding records should be obtained using the usual procedures.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Memphis, Tennessee dating since September 2009.

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from Dr. J.Y. and records detailing his most recent back surgery.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

4.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of any lumbar spine disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any relevant electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any current diagnosed lumbar spine disability is related to his period of active duty service.  

For purposes of the opinion, the examiner should accept as fact that the Veteran's lumbar spine was clinically normal upon entry into service and that there was no pre-existing spine injury or disability.  In other words, the examiner must disregard the Veteran's reported history of a pre-service back injury.  The examiner must also accept as fact that the Veteran experienced back pain after jumping off of a tracked vehicle in November 1967.  

A rationale for all opinions expressed should be provided.  If an opinion cannot be provided without resort to mere speculation, the examiner must expressly state this and must explain why an opinion cannot be provided without speculation.

5.  After the development described in instructions (1) through (3) has been accomplished to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the nature of any current mental disorder, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file (both the paper file and any relevant electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should list all currently diagnosed mental disorders.  As to each diagnosed disorder, the examiner should indicate if it is at least as likely as not (a degree of probability of 50 percent or higher) that the current mental disorder is related to the Veteran's period of active duty service.  

A rationale for all opinions expressed should be provided.  If an opinion cannot be provided without resort to mere speculation, the examiner must expressly state this and must explain why an opinion cannot be provided without resort to mere speculation.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

7.  After the development requested above has been completed to the extent possible, the record should again be reviewed, to specifically include all evidence received since the last adjudication of these claims.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


